--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1
 


MEDICAID MANAGED CARE MODEL CONTRACT


 
Amendment of Agreement
Between
City of New York
And
WellCare of New York, Inc.


 
This Amendment, effective October 1, 2007 unless otherwise noted below, amends
the Medicaid Managed Care Model Contract (hereinafter referred to as the
"Agreement") made by and between the City of New York acting through the New
York City Department of Health and Mental Hygiene (hereinafter referred to as
"DOHMH" or "LDSS") and WellCare of New York, Inc. (hereinafter referred to as
"Contractor" or "MCO").


 
WHEREAS, the parties entered into an Agreement effective October 1, 2005,
amended April 1, 2006, January 1, 2007, and April 1, 2007 for the purpose of
providing prepaid case managed health services to Medical Assistance recipients
residing in New York City; and


 
WHEREAS, the parties desire to amend said Agreement to modify certain provisions
to reflect current circumstances and intentions;


 
NOW THEREFORE, effective October 1, 2007 unless otherwise noted below, it is
mutually agreed by the parties to amend this Agreement as follows:


 
1.   Amend Section 11.5 "Corrective and Remedial Actions" to read as follows:


 
11.5 Corrective and Remedial Actions


 
a) If the Contractor's Marketing activities do not comply with the Marketing
Guidelines set forth in Appendix D of this Agreement or the Contractor's
approved Marketing plan, the SDOH and/or the DOHMH may take any of the actions
described in (i), (ii) and (iii) below to protect the interests of Enrollees and
the integrity of the MMC and FHPlus Programs. The Contractor shall take the
corrective and remedial actions directed by the SDOH and/or DOHMH within the
specified timeframes.

 
i) If the Contractor or its representative commits a first time infraction of
the Marketing Guidelines and/or the Contractor's approved Marketing plan, and
the SDOH and/or the DOHMH deem the infraction to be minor or unintentional in
nature, the SDOH and/or the DOHMH may issue a warning letter to the Contractor.

 
ii) If the Contractor engages in Marketing activities that SDOH and/or DOHMH
determines, in its sole discretion, to be an intentional or serious breach of
the Marketing Guidelines or the Contractor's approved Marketing plan, or a
pattern of minor breaches, SDOH and/or the DOHMH may require the Contractor to,
and the Contractor shall, prepare and implement a corrective action plan
acceptable to SDOH and/or DOHMH within a specified timeframe. In addition, or
alternatively, SDOH and the DOHMH, in consultation with SDOH, may impose
sanctions, including monetary penalties, as permitted by law.

 
iii) If the Contractor commits further infractions, fails to pay monetary
penalties within the specified timeframe,  fails to implement a corrective
action plan in a


 
October 1, 2007 Amendment
1

 
 

--------------------------------------------------------------------------------

 

timely manner or commits an egregious first-time infraction, the SDOH, or DOHMH
in consultation with the SDOH, may in addition to any other legal remedy
available to SDOH and/or DOHMH in law or equity:


 
A) direct the Contractor to suspend its Marketing activities for a period up to
the end of the Agreement period;


 
B) suspend new Enrollments, other than newborns, for a period up to the
remainder of the Agreement period; or


 
C) terminate this Agreement pursuant to termination procedures described in
Section 2.7 of this Agreement.


 
b)   The corrective and remedial actions described in Section 11.5 a) apply to
violations of the reporting requirements in Section 18.5 a) xiii).


 
2.   Amend Section 18.5 "Reporting Requirements" to read as follows:


 
18.5  Reporting Requirements


 
a) The Contractor shall submit the following reports to SDOH (unless otherwise
specified). The Contractor will certify the data submitted pursuant to this
section as required by SDOH. The certification shall be in the manner and format
established by SDOH and must attest, based on best knowledge, information, and
belief to the accuracy, completeness and truthfulness of the data being
submitted.


 
i)    Annual Financial Statements:

 
Contractor shall submit Annual Financial Statements to SDOH. The due date for
annual statements shall be April 1 following the report closing date.


 
ii)   Quarterly Financial Statements:

 
Contractor shall submit Quarterly Financial Statements to SDOH. The due date for
quarterly reports shall be forty-five (45) days after the end of the calendar
quarter.


 
iii) Other Financial Reports:

 
Contractor shall submit financial reports, including certified annual financial
statements, and make available documents relevant to its financial condition to
SDOH and the State Insurance Department (SID) in a timely manner as required by
State laws and regulations, including but not limited to PHL §§ 4403-a, 4404 and
4409, Title 10 NYCRR Part 98, and applicable SIL §§ 304, 305, 306, and 310. The
SDOH may require the Contractor to submit such relevant financial reports and
documents related to its financial condition to the DOHMH.




October 1, 2007 Amendment
2

 
 

--------------------------------------------------------------------------------

 

iv) Encounter Data:

 
The Contractor shall prepare and submit encounter data on a monthly basis to
SDOH through SDOH's designated Fiscal Agent. Each provider is required to have a
unique identifier. Submissions shall be comprised of encounter records or
adjustments to previously submitted records, which the Contractor has received
and processed from provider encounter or claim records of all contracted
services rendered to the Enrollee in the current or any preceding months.
Monthly submissions must be received by the Fiscal Agent in accordance with the
time frames specified in the MEDS II data dictionary on the HPN to assure the
submission is included in the Fiscal Agent's monthly production processing.


 
v)   Quality of Care Performance Measures:

 
The Contractor shall prepare and submit reports to SDOH, as specified in the
Quality Assurance Reporting Requirements (QARR). The Contractor must arrange for
an NCQA-certified entity to audit the QARR data prior to its submission to the
SDOH unless this requirement is specifically waived by the SDOH. The SDOH will
select the measures which will be audited.


vi) Complaint and Action Appeal Reports:

 
A) The Contractor must provide the SDOH on a quarterly basis, and within fifteen
(15) business days of the close of the quarter, a summary of all Complaints and
Action Appeals subject to PHL § 4408-a received during the preceding quarter via
the Summary Complaint Form on the HPN. The Summary Complaint Form has been
developed by the SDOH to categorize the type of Complaints and Action Appeals
subject to PHL § 4408-a received by the Contractor.


B) The Contractor agrees to provide on a quarterly basis, via Summary Complaint
Form on the HPN, the total number of Complaints and Action Appeals subject to
PHL § 4408-a that have been unresolved for more than forty-five (45) days. The
Contractor shall maintain records on these and other Complaints, Complaint
Appeals and Action Appeals pursuant to Appendix F of this Agreement. These
records shall be readily available for review by the SDOH and DOHMH upon
request.
 
C) Nothing in this Section is intended to limit the right of the DOHMH, the SDOH
or its designee to obtain information immediately from a Contractor pursuant to
investigating a particular Enrollee or provider Complaint, Complaint Appeal or
Action Appeal.
 
vii) Fraud and Abuse Reporting Requirements:


A) The Contractor must submit quarterly, via the HPN Complaint reporting format,
the number of Complaints of fraud or abuse made to the Contractor that warrant
preliminary investigation by the Contractor.
 
B) The Contractor also must submit to the SDOH the following information on an
ongoing basis for each confirmed case of fraud and abuse it identifies through
Complaints, organizational monitoring, contractors, subcontractors, providers,
beneficiaries, Enrollees, or any other source:


 
October 1, 2007 Amendment
3

 
 

--------------------------------------------------------------------------------

 

I) The name of the individual or entity that committed the fraud or abuse;
II) The source that identified the fraud or abuse;
III) The type of provider, entity or organization that committed the fraud or
abuse;
IV) A description of the fraud or abuse;
V) The approximate dollar amount of the fraud or abuse;
VI) The legal and administrative disposition of the case, if available,
including actions taken by law enforcement officials to whom the case has been
referred; and
VII)  Other data/information as prescribed by SDOH.

 
C) Such report shall be submitted when cases of fraud and abuse are confirmed,
and shall be reviewed and signed by an executive officer of the Contractor.
 
viii) Participating Provider Network Reports:
 
The Contractor shall submit electronically to the HPN an updated provider
network report on a quarterly basis. The Contractor shall submit an annual
notarized attestation that the providers listed in each submission have executed
an agreement with the Contractor to serve Contractor's MMC and/or FHPlus
Enrollees, as applicable. The report submission must comply with the Managed
Care Provider Network Data Dictionary. Networks must be reported separately for
each county in which the Contractor operates.


 
ix) Appointment Availability/Twenty-four (24) Hour Access and Availability
Surveys:

 
The Contractor will conduct a county specific (or service area if appropriate)
review of appointment availability and twenty-four (24) hour access and
availability surveys annually. Results of such surveys must be kept on file and
be readily available for review by the SDOH or DOHMH, upon request.


 
x)   Clinical Studies:
 
A) The Contractor will participate in up to four (4) SDOH sponsored focused
clinical studies annually. The purpose of these studies will be to promote
quality improvement.

 
B) The Contractor is required to conduct at least one (1) internal performance
improvement project each year in a priority topic area of its choosing with the
mutual agreement of the SDOH and SDOH's external quality review organization.
The Contractor may conduct its performance improvement project in conjunction
with one or more MCOs. The purpose of these projects will be to promote quality
improvement within the Contractor's MMC and/or FHPlus product. SDOH will provide
guidelines which address study structure and reporting format. Written reports
of these projects will be provided to the SDOH and validated by the external
quality review organization.


October 1, 2007 Amendment
4

 
 

--------------------------------------------------------------------------------

 

xi) Independent Audits:


 
The Contractor must submit copies of all certified financial statements and QARR
validation audits by auditors independent of the Contractor to the SDOH within
thirty (30) days of receipt by the Contractor.


 
xii) New Enrollee Health Screening Completion Report:


 
The Contractor shall submit a quarterly report within thirty (30) days of the
close of the quarter showing the percentage of new Enrollees for which the
Contractor was able to complete a health screening consistent with Section
13.6(a)(ii) of this Agreement.


 
xiii) Marketing and Facilitated Enroller Staffing Reports:


 
The Contractor shall submit a monthly staffing report during the last fifteen
(15) calendar days of each month showing the number of full-time equivalents
(FTEs) employed or funded for purposes of marketing, facilitated enrollment,
and/or community outreach designed to develop enrollment opportunities or
present coverage options for the Medicaid, Family Health Plus, Child Health
Plus, and solely for Medicaid Advantage and/or Medicaid Advantage Plus programs.


 
xiv) Additional Reports:


 
Upon request by the SDOH, or as specified by DOHMH in Appendix N, the Contractor
shall prepare and submit other operational data reports. Such requests will be
limited to situations in which the desired data is considered essential and
cannot be obtained through existing Contractor reports. Whenever possible, the
Contractor will be provided with ninety (90) days notice and the opportunity to
discuss and comment on the proposed requirements before work is begun. However,
the SDOH reserves the right to give thirty (30) days notice in circumstances
where time is of the essence.


 
3. Amend Section 21.21 "Federally Qualified Health Centers (FOHCs)" to read as
follows:


 
21.21     Federally Qualified Health Centers (FQHCs)


 
a) In a county where Enrollment in the Contractor's MMC product is voluntary,
the Contractor is not required to contract with FQHCs. However, when an FQHC is
a Participating Provider of the Contractor network, the Provider Agreement must
include a provision whereby the Contractor agrees to compensate the FQHC for
services provided to Enrollees at a payment rate that is not less than the level
and amount that the Contractor would pay another Participating Provider that is
not an FQHC for a similar set of services.


 
b) In a county where Enrollment in the Contractor's MMC product is mandatory
and/or the Contractor offers an FHPlus product, the Contractor shall contract
with FQHCs operating in that county. The contract with the FQHC must be between
the Contractor and the FQHC clinic, not between the Contractor and an individual
practitioner at the clinic.


 


October 1, 2007 Amendment
5

 
 

--------------------------------------------------------------------------------

 

c)     The Department may on a case-by-case basis defer the contracting
requirement if it determines there is sufficient access to FQHC services in a
county. The Department reserves the right to rescind the deferment at any time
should access to FQHC services in the county change.


 
d)        When an MCO does not contract with an FQHC, but another MCO in the
county contracts with an FQHC, marketing and educational materials must inform
Potential Enrollees and Enrollees about the availability of FQHC services. These
materials should also advise Potential Enrollees and Enrollees that they have
good cause to disenroll from an MCO when the MCO does not contract with an FQHC
and another MCO in the county contracts with an FQHC or is an FQHC sponsored
MCO.


4. Amend Section 22.7 "Recovery of Overpayments to Providers" to read as
follows:


 
22.7    Recovery of Overpayments to Providers


 
Consistent with the exception language in Section 3224-b of the Insurance Law,
the Contractor shall have and retain the right to audit participating providers'
claims for a six year period from the date the care, services or supplies were
provided or billed, whichever is later, and to recoup any overpayments
discovered as a result of the audit. This six year limitation does not apply to
situations in which fraud may be involved or in which the provider or an agent
of the provider prevents or obstructs the Contractor's auditing.


 
5.  Amend Appendix D "New York State Department of Health Marketing Guidelines,"
Section D.3, 3. c) to add paragraph iv) to read as follows:


 
c) The Contractor shall not offer compensation to Marketing Representatives,
including salary increases or bonuses, based solely on the number of individuals
they enroll. However, the Contractor may base compensation of Marketing
Representatives on periodic performance evaluations which consider Enrollment
productivity as one of several performance factors during a performance period,
subject to the following requirements:


 
i) "Compensation" shall mean any remuneration required to be reported as income
or compensation for federal tax purposes;


 
ii)   The Contractor may not pay a "commission" or fixed amount per enrollment;


 
iii) The Contractor may not award bonuses more frequently than quarterly, or for
an annual amount that exceeds ten percent (10%) of a Marketing Representative's
total annual compensation;


 
iv) Sign-on bonuses for Marketing Representatives are prohibited;


 
6.  Effective January 1. 2008, amend Appendix D "New York State Department of
Health Marketing Guidelines," Section D.3, 3. c) to add paragraphs v), vi), vii)
viii), and ix) to read as follows:


 
v)    Where productivity is a factor in the bonus determination, bonuses must be
structured in such a way that productivity carries a weight of no more than 30%
of the total bonus and that application quality/accuracy must carry a weight
equal to or greater than the productivity component;


 
October 1, 2007 Amendment
6

 
 

--------------------------------------------------------------------------------

 

vi)   The Contractor must limit salary adjustments for Marketing Representatives
to annual adjustments except where the adjustment occurs during the first year
of employment after a traditional trainee/probationary period or in the event of
a company wide adjustment;


 
vii) The Contractor is prohibited from reducing base salaries for Marketing
Representatives for failure to meet productivity targets;


 
viii) The Contractor is prohibited from offering non-monetary compensation such
as gifts and trips to Marketing Representatives;


 
ix) The Contractor shall have human resources policies and procedures for the
earning and payment of overtime and must be able to provide documentation (such
as time sheets) to support overtime compensation.


 
7. Amend Appendix D "New York State Department of Health Marketing Guidelines,"
Section D.3,3.  to add paragraph e) to read as follows:


 
The Contractor shall limit the staffing (FTEs) involved in the
marketing/facilitated enrollment process. The limit shall be set at 150 FTEs for
New York City, 75 for MCOs that serve county service areas outside New York
City, and 225 for MCOs that serve both, with no more than 150 operating in New
York City. FTEs subject to the limit include Marketing Representatives,
Facilitated Enrollers and any other staff that conduct new enrollments, provide
community presentations on coverage options and/or engage in outreach activities
designed to develop enrollment leads. Managers are not included in the limit as
long as they do not personally conduct enrollments. Retention staff are not
subject to the limit.


 
8.  Amend Appendix D "New York State Department of Health Marketing Guidelines,"
Section D.3, 4.   a) to add paragraph v) to read as follows:


 
The Contractor shall not engage in the following practices:


 
i) misrepresenting the Medicaid fee-for-service, MMC Program or FHPlus Program,
or the program or policy requirements of the LDSS or the SDOH, in Marketing
encounters or materials;


 
ii) purchasing or otherwise acquiring or using mailing lists of Eligible Persons
from third party vendors, including providers and LDSS offices;


 
iii) using raffle tickets or event attendance or sign-in sheets to develop
mailing lists of Prospective Enrollees;


 
iv) offering incentives (i.e., any type of inducement whose receipt is
contingent upon the individual's Enrollment) of any kind to Prospective
Enrollees to enroll in the Contractor's MMC or FHPlus product;


 
v) marketing to enrollees of other health plans. If the Contractor becomes aware
during a marketing encounter that an individual is enrolled in another health
plan, the marketing encounter   must  be  promptly  terminated.     If
the   individual  voluntarily  suggests


 
October 1, 2007 Amendment
7

 
 

--------------------------------------------------------------------------------

 

dissatisfaction with the health plan in which he or she is enrolled, the
individual should be referred to the enrollment broker or LDSS for assistance.


 
9.           Amend Appendix G "SDOH Requirements for the Provision of Emergency
Care and Services," Section 5 to read as follows:


 
5.   Emergency Transportation


 
When emergency transportation is included in the Contractor's Benefit Package,
the Contractor shall reimburse the transportation provider for all emergency
ambulance services, without regard to final diagnosis or prudent layperson
standards. Payment by the Contractor for emergency transportation services
provided to an Enrollee by a Participating Provider shall be at the rate or
rates of payment specified in the contract between the Contractor and the
transportation provider. Payment by the Contractor for emergency transportation
services provided to an Enrollee by a Non-Participating Provider shall be at the
Medicaid fee-for-service rate in effect on the date the service was rendered.


 
10.  Amend paragraph K and add paragraph L of Section 6 (a) (V) of Appendix H.
"New York State Department of Health Requirements for the Processing of
Enrollments and Disenrollments in the MMC and FHPlus Programs," to read as
follows:


 
K) An FHPlus Enrollee is pregnant; or


 
L)  The Contractor does not contract with an FQHC and one or more other MCOs in
the Enrollee's county of fiscal responsibility provide the service.


 
11.  The attached Appendix N "New York City Specific Contracting Requirements"
is applicable for the period beginning October 1, 2007.


 
All other provisions of said AGREEMENT shall remain in full force and effect.


 
October 1, 2007 Amendment
8

 
 

--------------------------------------------------------------------------------

 

This Amendment is effective October 1, 2007 unless otherwise noted above and the
Agreement, including the modifications made by this Amendment and previous
Amendments, shall remain in effect until September 30, 2009 or until an
extension, renewal or successor Agreement is entered into as provided for in the
Agreement.


 
IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Agreement on the dates appearing below their respective signatures.
 


CONTRACTOR
CITY OF NEW YORK
By:  /s/  Heath Schiesser
(Signature)
 
By:  /s/  Andrew Rein
(Signature)
Heath Schiesser
(Printed Name)
 
Andrew S. Rein
(Printed Name)
Title: President & CEO
 
WellCare of New York, Inc.
(Contractor name)
Title: Chief Operating Officer/
Executive Deputy Commissioner
 
(NYC DOHMH)
 
 
Date: 2/12/08
Date: 3/11/08



 


October 1, 2007 Amendment
9

 
 

--------------------------------------------------------------------------------

 

STATE OF FLORIDA


COUNTY OF HILLSBOROUGH




On this 12th day of February, 2008, Heath Schiesser came before me, to me known
and known to be the President & CEO of WellCare of New York, Inc., who is duly
authorized to execute the foregoing instrument on behalf of said corporation and
he acknowledged to me that he executed the same for the purposed therein
mentioned.


  /s/  Sara Gallo    

Notary Public
 


STATE OF NEW YORK


COUNTY OF NEW YORK




On this 11 day of March, 2008, Andrew Rein came before me, to me known and known
to be the COO/ Executive Deputy Commissioner in the New York City Department of
Health and Mental Hygiene, who is duly authorized to execute the foregoing
instrument on behalf of the City and he acknowledged to me that he executed the
same for the purpose therein mentioned.
 
  /s/  Frank Lane   
Notary Public

 
 

--------------------------------------------------------------------------------

 

Appendix N
New York City Specific Contracting Requirements




























APPENDIX N
October 1, 2007
N-l

 
 

--------------------------------------------------------------------------------

 

Appendix N
 
 
New York City Specific Contracting Requirements


 
1.           General


 
a) In New York City, the Contractor will comply with all provisions of the main
body and other Appendices of this Agreement, except as otherwise expressly
established in this Appendix.


 
b) This Appendix sets forth New York City Specific Contracting Requirements and
contains the following sections:


 
N. 1 Compensation for Public Health Services
N.2 Coordination with DOHMH on Public Health Initiatives
N.3 Benefits
N.4 Additional Reporting Requirements
N.5 Quality Management
N.6 New York City Additional Marketing Guidelines
N.7Member Services and Member Retention
N.8 Guidelines for Processing Enrollments and Disenrollments in New York City
N.9 New York City Transportation Policy Guidelines


 
Schedule 1   DOHMH Public Health Services Fee Schedule


 
APPENDIX N
October 1,2007
N-2

 
 

--------------------------------------------------------------------------------

 

N.l
Compensation for Public Health Services


 
1. The Contractor shall reimburse DOHMH at the rates contained in Schedule 1 of
this Appendix for Enrollees who receive the following services from DOHMH
facilities, except in those instances where DOHMH may bill Medicaid
fee-for-service.


 
a) Diagnosis and/or treatment of TB
b) HIV counseling and testing that is not part of an STD or TB visit
c) Adult and child immunizations
d) Dental services
e) STD lab test(s)


 
2. Notwithstanding Sections 10.18 (a) (ii) (C) and (b) (ii)(C) of this
Agreement, the following requirements concerning Contractor notification and
documentation of services shall apply in New York City:


 
a) DOHMH shall confirm the Enrollee's membership in the Contractor's MMC product
on the date of service through EMEDNY prior to billing for these services.
b) DOHMH must submit claims for services provided to Enrollees no later than one
year from the date of service.
c) The Contractor shall not require pre-authorization, notification to the
Contractor or contacts with the PCP for the above mentioned services.
d) DOHMH shall make reasonable efforts to notify the Contractor that it has
provided the above mentioned services to an Enrollee.


 
APPENDIX N
October 1,2007
N-3

 
 

--------------------------------------------------------------------------------

 

N.2
Coordination with DOHMH on Public Health Initiatives


 
1. Coordination with DOHMH
a)  The Contractor shall provide the DOHMH with existing information requested
by DOHMH to conduct epidemiological investigations.


 
2. Provider Reporting Obligations


 
a) The Contractor shall make reasonable efforts to assure timely and accurate
compliance by Participating Providers with public health reporting requirements
relating to communicable disease and conditions mandated in the New York City
Health Code pursuant to 24 RCNY §§ 11.03 -11.07 and Article 21 of the NYS Public
Health Law.
 
b) The Contractor shall make reasonable efforts to assure timely and accurate
compliance by Participating Providers with other mandated reporting
requirements, including the following:
i)   Infants and toddlers suspected of having a developmental delay or
disability;
ii) Suspected instances of child abuse;
iii) Immunization (reporting to immunization registry); and
iv) Additional reporting requirements adopted by the New York City Health Code


c) "Reasonable efforts" shall include:
i)   For mandated reporting requirements described in paragraphs (2)(a) and
(2)(b) above:
A) Educating Participating Providers on treatment guidelines and instructions
for reporting included in the NYC DOHMH Compendium of Public Health Requirements
and Recommendations.
B) Including reporting requirements in the Contractor's provider manual or other
written instructions or guidelines.


ii) For mandated reporting requirements described in paragraph (2)(a) above: .
A) Letters from the Contractor to Participating Providers who generated claims
that suggest that an Enrollee may have a reportable disease or condition,
encouraging such providers to report and providing information on how to report.
B) Other methods for follow up with Participating Providers, subject to DOHMH
approval, may be employed.


 
APPENDIX N
October 1,2007
N-4

 
 

--------------------------------------------------------------------------------

 

3.           Matching to Registries


 
a)   The Contactor shall participate in matches of its Enrollees to the DOHMH
immunization and lead registries through submission of files in formats
specified by DOHMH Immunization and Lead Poisoning Prevention Programs.


 
i)   Matches to the Citywide Immunization Registry shall occur, at a minimum,
twice a year, in April and October, but may occur more frequently at the
Contractor's discretion. The file matches which occur in April and October will
include all children aged 9 through 36 months who are enrolled in the
Contractor's MMC Product at the time of the match, regardless of the children's
length of Enrollment in the Contractor's MMC Product. Additional file matches,
done at the discretion of the Contractor, may include any group of children
currently enrolled in the Contractor's MMC Product at the time of the match and
may be done at any time of year.


 
ii) Matches to the Citywide Immunization Registry for adolescents shall occur
once a year at a minimum in July, but may occur more frequently at the
Contractor's discretion. The file matches will include adolescents who turn 12
years old in the year of the match and those 12 through 18 years old who are
enrolled in the Contractor's MMC Product at the time of the match, regardless of
the adolescent's length of Enrollment in the Contractor's MMC Product.
Additional file matches, done at the discretion of the Contractor, may include
any group of adolescents currently enrolled in the Contractor's MMC Product at
the time of the match and may be done at any time of year.


 
iii) Matches to the City Lead Registry shall occur at least twice a year, but
may occur more frequently as agreed by both the Contractor and the DOHMH Lead
Poisoning Prevention Program. Files for these matches shall be submitted in
February and September, and will include all children 9 to 36 months of age who
are enrolled in the Contractor's MMC Product at the time of the match,
regardless of the children's length of Enrollment in the Contractor's MMC
Product.


 
The Contractor shall report back to DOHMH in those instances where DOHMH has
identified a child as not tested but the Contractor subsequently determines the
child has been tested.


 
b) Formats for reports from the DOHMH to the Contractor based on these matches
shall be developed by the DOHMH upon thirty days written notice to the
Contractor.


 
c) The Contractor will follow up with Participating Providers of Enrollees and
Enrollees who have not been appropriately immunized or screened for lead
poisoning to facilitate provision of appropriate services. Results of the
Contractor's follow- up efforts (the percent of children initially identified as
lacking immunization and or lead screening who subsequently received these
services) shall be submitted to the DOHMH six months after receipt of the DOHMH
report on children needing


 
APPENDIX N
October 1,2007
N-5

 
 

--------------------------------------------------------------------------------

 

services, in a format developed by DOHMH upon thirty days written notice to the
Contractor.


 
d)  The following provisions regarding confidentiality shall apply:


 
i) Consistent with the New York City Health Code §11.07 (c) and (d), the
Contractor and DOHMH shall keep confidential all identifying information
provided by the DOHMH and not further disclose to any other person or entity
such identifying information unless compelled by law to disclose such
identifying information, except as provided in provided in paragraph 3(c) above.

 
ii) The Contractor shall notify the DOHMH Office of General Counsel for Health
in writing, of the receipt of any document seeking disclosure of identifying
information that is not accompanied by a written consent from the parent or
guardian of an Enrollee authorizing the disclosure of such identifying
information as follows:

 
A) Such notice shall be given not later than five days prior to the date on
which a disclosure is required by a subpoena, court order or other document, and
shall attach a copy of the document requesting identifying information.


 
B) If a subpoena, court order or other document requests disclosure to be made
within five days or less after its receipt by the Contractor, the Contractor
shall provide DOHMH with such notice as far in advance of the disclosure date as
possible, but in no circumstance shall the Contractor make such disclosure
without prior notice to the DOHMH.

 
C) The Contractor acknowledges that DOHMH may elect to seek a court order
prohibiting the disclosure of identifying information when it deems it
appropriate to do so, and consents to DOHMH's intervention in any proceeding,
including, but not limited to any judicial proceeding, that seeks the disclosure
of identifying information.


 
4.        Enrollee Outreach/Education

 
a)  The Contractor shall provide health education to Enrollees on an on-going
basis through methods such as distribution of Enrollee newsletters, health
education classes or individual counseling on preventive health and public
health topics. Each topic below shall be covered at least once every two years.


 
i)      HIV/AIDS
A) Encourage Enrollee counseling and testing
B) Inform Enrollees as to availability of sterile needles and syringes
 
ii)     STDs
A) Inform Enrollees that confidential STD services are available at DOHMH
facilities for non-enrolled sexual and needle-sharing partners at no charge
iii)    Lead poisoning prevention


 
APPENDIX N
October 1,2007
N-6

 
 

--------------------------------------------------------------------------------

 

iv) Maternal and child health, including importance of developmental screening
for children
v)  Injury prevention, including age appropriate anticipatory guidance
vi) Domestic violence
vii)Smoking cessation
viii) Asthma
ix) Immunization
x)  Mental health services
xi) Diabetes
xii) Family planning
xiii) Screening for Cancer
xiv) Chemical Dependence
xv) Physical fitness and nutrition
xvi) Cardiovascular disease and hypertension


 
5.           Provider Education

 
a) DOHMH shall prepare a public health compendium ("Compendium") with public
health guidelines, protocols, and recommendations which it shall make available
directly to Participating Providers and to the Contractor.

 
b) The Contractor shall adapt public health guidance from the Compendium for its
internal protocols, practice manuals and guidelines.

 
c) The Contractor will assist DOHMH in its efforts to disseminate electronic
materials to its Participating Providers by providing electronic addresses if
known by Contractor (fax and/or e-mail) for its Participating Providers, updated
semi- annually.

 
d) The Contractor shall promote the use of rapid HIV testing among its
Participating Providers.

 
6.    MCO Staff Responsibilities and Training

 
a)     Early Intervention Services

 
i)   The Contractor shall ensure that appropriate MCO staff, such as member
services staff and case managers are knowledgeable about early intervention
services and provide technical assistance and consultation to Enrollees
concerning early intervention services (including eligibility, referral process
and coordination of services).

 
b)  Domestic Violence

 
i)   The Contractor shall designate a domestic violence coordinator who can:
A) Provide technical assistance to Participating Providers in documenting cases
of domestic violence;


 
APPENDIX N
October 1,2007
N-7

 
 

--------------------------------------------------------------------------------

 

B) Provide referrals to Enrollees or their Participating Providers, to obtain
protective, legal and or supportive social services; and
 
C) Provide consultative assistance to other staff within the Contractor's
organization.


 
ii) The Contractor shall distribute a directory of resources for victims of
domestic violence to appropriate staff, such as member services staff or case
managers.


 
7. Medical Directors


 
a) The Contractor's Medical Director shall participate in Medical Directors'
Meetings with the medical directors of the other MCOs participating in the MMC
Program in New York City and representatives of the New York City Department of
Health and Mental Hygiene. The purpose of the Medical Directors' Meetings shall
be to share public health information and data; recommend that certain public
health information be disseminated by the MCOs to their Participating Providers;
discuss public health strategies and outreach efforts and potential
collaborative projects; encourage the development of MCO policies that support
public health strategies; and provide a vehicle for communication between the
MCOs participating in the MMC Program and the various bureaus and divisions of
the NYC Department of Health and Mental Hygiene.


 
b) The Contractor's Medical Director shall attend all periodic meetings, which
shall not exceed one every two months. In the event that the Medical Director is
unable to attend a particular meeting, the Contractor will designate an
appropriate substitute to attend the meeting.


 
c) DOHMH, following consultation with the Medical Directors, may create
workgroups on particular public health topics. The Contractor's Medical Director
may participate in any or all of the workgroups, but shall participate in at
least one of the designated workgroups.


 
8.  Take Care New York


 
a)  The Contractor shall:


 
i)   Educate Enrollees regarding prevention and treatment of diseases and
conditions included in the Take Care New York initiative (TCNY);


 
ii) Disseminate TCNY health passports or materials containing similar content
approved by DOHMH to Enrollees;


 
iii) Disseminate reminders to obtain recommended health screenings at age
appropriate intervals to Enrollees; and


 
APPENDIX N
October 1,2007
N-8

 
 

--------------------------------------------------------------------------------

 

iv) Educate Participating Providers on recommended clinical guidelines regarding
prevention and treatment/management of diseases and conditions described in the
TCNY initiative.


 
b)  The Contractor shall select one condition during the contract term from the
TCNY initiative and perform the following:


 
i)   Identify Enrollees with the condition using information from multiple
sources (e.g., utilization data, including hospitalizations and ER visits;
provider referrals; new Enrollee screenings using tools consistent with standard
medical practice; self-referrals by Enrollees)


 
ii) Develop and submit to DOHMH for approval a proposal to improve receipt of
preventive services for such condition. Proposals will include establishment of
a baseline of current utilization rates using, where appropriate, screening
tools approved by the Department; implementation of a program to improve
delivery and or/receipt of services; and an evaluation of program effectiveness
using process and outcome indicators approved by the Department. Studies based
on these proposals shall be completed within the contract term with interim
progress reports submitted to DOHMH in accordance with a schedule established by
DOHMH.


 
c) The Contractor shall, upon request by DOHMH, participate in one or more TCNY
workgroups or other activities sponsored by the DOHMH.


 
9. Participation in DOHMH public health detailing campaigns


 
a)  The Contractor shall participate in a minimum of 4 DOHMH public health
detailing campaigns (e.g. depression screening, colonoscopy) in high-need
neighborhoods designated by DOHMH including the South Bronx, East and Central
Harlem, and North and Central Brooklyn by providing DOHMH with a list of
affiliated network providers that would benefit from such detailing and a
description of the criteria used to select these providers.


 
b)  For one detailing campaign selected by the Contractor, the Contractor shall
collaborate with the Department in an evaluation of the impact of that detailing
on provider practice in the detailed neighborhood.


 
APPENDIX N
October 1,2007
N-9

 
 

--------------------------------------------------------------------------------

 

N.3
Benefits


 
1. Transitional Home Health Services Pending Placement in Personal Care Agency
Services


 
a)   Transitional home health services are home health services as defined in
Appendix K of this Agreement provided by the Contractor to an MMC Enrollee while
the Human Resources Administration's determination regarding a request for the
provision of personal care agency services to the Enrollee is pending.
Transitional home health services are available to MMC Enrollees in addition to
the home health care services otherwise covered under the Benefit Package as
medically necessary.


 
b) The Contractor shall be responsible for providing transitional home health
services to MMC Enrollees for up to a thirty (30) day period.


 
c) For MMC Enrollees discharged from a hospital or RHCF and for whom personal
care agency services have been requested by the hospital/RHCF discharge planner,
the thirty (30) day period shall commence with the day following the MMC
Enrollee's discharge from the hospital or RHCF.


 
d) For MMC Enrollees who have been receiving home health care services in the
community and for whom personal care agency services have been ordered by the
Enrollee's physician, the thirty (30) day period shall commence with the day
following the last day that the Contractor approved home health care services to
be medically necessary.


 
e) Transitional home health services shall not be available if the MMC Enrollee
was in receipt of personal care agency services prior to his/her admission to a
hospital or RHCF and both of the following circumstances exist:




 
1) The MMC Enrollee was in a hospital and/or RHCF for a cumulative total of
fewer than thirty (30) consecutive days; and


 
2) The MMC Enrollee requires the same level and hours of personal care agency
services upon discharge.


 
f)    The Contractor shall provide reasonable assistance as requested regarding
the completion of forms required by the Human Resources Administration to
initiate the review of a request for personal care agency services. Such form,
commonly referred to as the Ml 1Q, requires physician orders, signed by the
licensed physician, to be received by HRA within thirty (30) calendar days of
the physician's examination.


 
APPENDIX N
October 1,2007
N-10

 
 

--------------------------------------------------------------------------------

 

N.4
Additional Reporting Requirements


 
1. DOHMH, will provide Contractor with instructions for submitting the reports
required by paragraphs 4(c) and (d) below. These instructions shall include time
frames, and requisite formats. The instructions, time frames and formats may be
modified by DOHMH upon sixty (60) days written notice to the Contractor.


 
2. The Contractor shall submit reports that are required to be submitted to
DOHMH by this Agreement electronically.


 
3. The Contractor shall pay liquidated damages of $500 to DOHMH for any report
required by paragraphs 4(c) and (d) below which is materially incomplete,
contains material misstatements or inaccurate information or is not submitted on
time in the requested format. The DOHMH shall not impose liquidated damages for
a first time infraction by the Contractor unless DOHMH deems the infraction to
be a material misrepresentation of fact or the Contractor fails to cure the
first infraction within a reasonable period of time upon notice from the DOHMH.
Liquidated damages may be waived at the sole discretion of DOHMH.


 
4. The Contractor shall submit the following reports to DOHMH:


 
a) The Contractor shall provide DOHMH with all reports submitted to SDOH
pursuant to Sections 18.5(a)(i), (ii), (vi), (vii), and (xii) of this Agreement.
 
b) Upon request by DOHMH, the Contractor shall submit to DOHMH reports submitted
to SDOH pursuant to Section 18.5(a)(iii); and Section 18.5(xi) and/or Section
23.2 of this Agreement.
 
c) To meet the appointment availability review requirements of Section
18.5(a)(ix), the Contractor shall conduct a service area specific review of
appointment availability for two specialist types, to be determined by DOHMH,
semi-annually. Reports on the results of such surveys must be kept on file by
the Contractor and be readily available for review by SDOH and DOHMH, and
submitted to the DOHMH

 
d) Upon request by the DOHMH, the Contractor shall prepare and submit other
operational data reports. Such requests will be limited to situations in which
the desired data is considered essential and cannot be obtained through existing
Contractor reports. Whenever possible, the Contractor will be provided with
ninety (90) days notice and the opportunity to discuss and comment on the
proposed requirements before work is begun. However, the DOHMH reserves the
right to give thirty (30) days notice in circumstances where time is of the
essence.


 
APPENDIX N
October 1,2007
N-ll

 
 

--------------------------------------------------------------------------------

 

N.5
 
 
Quality Management


 
1.        The Contractor's quality management program, as approved by SDOH, must
be kept on file with the DOHMH. The Contractor shall notify the DOHMH when it
modifies its quality management program.


 
APPENDIX N
October 1,2007
N-12

 
 

--------------------------------------------------------------------------------

 

N.6
 
New York City Additional Marketing Guidelines


 
1.        Prior Approvals

 
a) Definitions

 
i) "Marketing materials" shall mean all materials, including but not limited to
letters, notices, print advertising, broadcast media, posters, billboards,
vehicle signage, printed publications, electronic and web based messages which
have the purpose or effect of "marketing" as defined in Section 1 of the
Agreement.


 
b)  In addition to the Marketing submission and approval requirements of Section
11 and Appendix D of this Agreement, the Contractor shall submit simultaneously
to DOHMH and SDOH for review and prior approval, in consultation with SDOH, the
following:


 
i)   The Contractor's Marketing plan;
A) The Contractor must have on file with DOHMH an approved Marketing plan
describing the Contractor's marketing activities and venues prior to the
contract award date or before Marketing and Enrollment begin whichever is
sooner. Subsequent changes to the Marketing plan must be submitted to the SDOH
and DOHMH for approval at least 60 days before implementation.


 
B) The Marketing plan shall include a copy of the training curriculum for
personnel performing marketing and a description of the following:


 
i) job titles, job descriptions and minimum qualifications for
personnelperforming marketing;
ii) monitoring plan to assure compliance with marketing policies and procedures,
including disciplinary action for non-compliance;
iii) outreach plan, including any agreements/contracts with community
based organizations and linkages with city agencies to target potential areas of
the City and Enrollee populations for public health insurance.


 
ii) A copy of all Contractor written policies and procedures related to
Marketing to Prospective Enrollees in New York City.

 
iii) A copy of all Marketing materials and scripts for Marketing presentations
in New York City;

 
a) Marketing materials disseminated by Participating Providers to their patients
must be pre-approved by DOHMH.


 
APPENDIX N
October 1,2007
N-13

 
 

--------------------------------------------------------------------------------

 

b) Marketing materials that are targeted solely to New York City including
electronic and web based messages which have the purpose or effect of marketing
as defined in Section 1 of the Agreement.


 
2.   Reporting
 
a) The Contractor shall provide DOHMH with an electronic copy of all reports
submitted to SDOH relating to marketing and facilitated enrollment staffing for
Medicaid, Child Health Plus and FHPlus products.
 
3. Marketing Activities
 
The following shall apply in New York City:
 
a)   The Contractor is limited to using one vehicle per borough for marketing
and facilitated enrollment. Vehicles include recreational vehicles, trailers,
cars, SUVs and vans.
 
b) The Contractor is prohibited from deploying vehicles in zipcodes in which the
Contractor has a Community Enrollment Office, subject to any exceptions
delineated in the Marketing Vehicle Protocol issued by DOHMH.
 
c) Vehicles are not permitted to be deployed within a two block radius of
another MCO's Community Enrollment Office.
 
d) Vehicles shall not be used in restricted areas, as designated by DOHMH.
 
e) The Contractor shall comply with the Marketing Vehicle Protocol issued by the
DOHMH, as amended from time to time.
 
4.    Marketing Schedules
 
a) Contractor shall submit to the DOHMH, a bi-monthly schedule of all Marketing
activities in accordance with instructions for submitting the schedule and
requisite formats provided by DOHMH. The instructions, time frames and formats
may be modified by DOHMH with thirty days prior notice to the Contractor.


b) Contractor shall submit electronically a monthly schedule of all intended
marketing activities within HRA sites to both HRA and DOHMH.
 
c) DOHMH may, in its sole discretion, waive the reporting of certain activities.
 
5.     Marketing Materials
 
a)  The Contractor shall ensure that Marketing brochures or similar materials
that describe Contractor services, benefits and enrollment shall contain the
following information:


 
APPENDIX N
October 1,2007
N-14
 

--------------------------------------------------------------------------------





i)      Contractor's name and toll free telephone number and TTY
ii)     A contact telephone number for New York Medicaid CHOICE
iii)    The Potential Enrollee has a choice among several alternative MCOs in
his or her neighborhood
iv)    The Potential Enrollee will have a choice among at least three Primary
Care Providers
v)     Upon Enrollment in an MCO's MMC Product, the Enrollee will be required to
use his or her Primary Care Provider and other MCO Participating Providers
exclusively for medical care, except in certain limited circumstances
vi)    Upon Enrollment in an MCO's MMC Product, the Enrollee will have 90 days
to disenroll without cause, and thereafter will hot be allowed to disenroll or
transfer without good cause for the next nine months
vii)   Newborns will automatically be enrolled in the mother's MCO's MMC Product
viii) Language advising Prospective Enrollees to verify with the provider of
their choice that the provider participates in the Contractor's network and is
available to serve the Enrollee
ix)    If the Contractor does not include Family Planning and Reproductive
Health services in its Benefit Package, the Marketing brochure must tell
Prospective Enrollees that:


A)  Certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor;
B)  Such services may be obtained through fee-for-service Medicaid from any
provider who accepts Medicaid; and
C)  No referral is needed for such services and that there will be no cost to
the Enrollee for such services.


 
b) Foreign language translations of Marketing materials need not be
independently reviewed by DOHMH if the Contractor submits a letter by the
translation service attesting that it has used its best efforts to accurately
translate the Marketing material into the specified languages. At a minimum, the
translation service must perform a reverse translation, (translate the foreign
language version back into English and compare to original document). Translated
materials must meet the readability standards described in Section 13.8 of this
Agreement.


 
6.  Marketing Encounters

 
a) Marketing encounters must clearly inform Potential Enrollees of the
Partnership Plan policies described in paragraphs (5)(a)(iii) through (ix)
above, in addition to meeting any other information requirements of Section 11.1
and Appendix D of this Agreement.


 
b) Marketing Representatives shall ask Prospective Enrollees whether they are
currently enrolled in another MCO's MMC Product, and shall not market to persons
who are enrolled in another MCO's MMC Product.


 
APPENDIX N
October 1, 2007
N-15

 
 

--------------------------------------------------------------------------------

 

c) Marketing Representatives must give a copy of the document, "What Managed
Care Plans are Available in My Neighborhood" to Prospective Enrollees at each
Marketing encounter.


 
d) Marketing Representatives shall ask Prospective Enrollees whether they
currently have a provider whom they would like to continue to see, and shall
assist him or her in making sure that this provider participates in the
Contractor's network.

 
e) Marketing Representatives shall give a business card, identifying the name of
the representative, the name of the Contractor, and a telephone contact number
(which may be the Contractor's member services number) to each Prospective
Enrollee so that he or she may ask follow-up questions. In the alternative, the
Marketing Representative may have this information printed or stamped on the
Contractor's Marketing flyers or brochures that are distributed to each
Prospective Enrollee.

 
f) Marketing Representatives shall inform Prospective Enrollees that upon
Enrollment they shall receive either a phone call or a welcome package from the
Contractor to assess their health care needs and explain how to access
Contractor services.

 
7. Marketing In HRA Facilities

 
a)   Contractor may conduct Marketing activities within HRA facilities with the
prior approval of NYC HRA and must adhere to HRA procedures. HRA shall give
Contractor an allotted number of allowable Marketing Representatives at each HRA
facility, and Contractor shall not exceed this allotment. No other Marketing
Representatives for Contractor may market within a two block perimeter of an HRA
facility. Additionally, when a Medicaid community office is located in a
hospital facility, Contractor may not market within 60 feet of the Medicaid
community office. The Contractor is required to adhere to all HRA Marketing
guidelines when marketing in HRA facilities. HRA has the right to suspend
Marketing privileges within their facilities for failure to adhere to these
guidelines.


 
8. Marketing Sites

 
a) The Contractor may not market at sites that were not reported on its
Marketing schedule to DOHMH.

 
b) The Contractor shall not market in homeless shelters.

 
c) The Contractor shall not market in low income housing projects unless
permission is requested by the Contractor for a special event in the public
areas of the project, and approval is received in writing from the facility, and
a copy sent to DOHMH with the Marketing schedule.

 
d) The Contractor shall not market within a two block perimeter of an HRA
facility (except as authorized by paragraph 7 (a) of these guidelines).


 
APPENDIX N
October 1,2007
N-16

 
 

--------------------------------------------------------------------------------

 

e)  The Contractor may not market in the same room or immediate proximity of New
York Medicaid CHOICE presentations.


9.  Marketing Conduct

 
a)  All Marketing activities shall be conducted in an orderly, non-disruptive
manner and shall not interfere with the privacy of Prospective Enrollees or the
general community.
 
10.  Marketing Representatives


a)           The Contractor's Marketing Representatives must attend Marketing
training sessions provided by DOHMH, upon request from DOHMH.


b)           Marketing Representatives must wear visible badges with the name of
the Contractor and the Marketing Representative's name during all Marketing
activities.
 
c)           Marketing Representatives may not wear any additional
identification badge from a Participating Provider or facility that is likely to
confuse Enrollees or lead them to believe that the Marketing Representative is
an employee of such organization. The Contractor shall obtain prior approval
from DOHMH to wear identification badges bearing the name of any other
organization.
 
d)           Marketing Representatives employed by a subcontractor of the
Contractor or affiliated with a community based organization which performs
outreach, education and Enrollment on behalf of the Contractor, shall attend a
training session conducted by the Contractor consistent with the training
curriculum approved by DOHMH.
 
11. Marketing Infractions

 
a)  In addition to the corrective and remedial actions specified in Section 11.5
of this Agreement, if the Contractor or its representative commits a repeat
violation or an infraction which is not minor or unintentional, DOHMH may,
following consultation with SDOH, impose liquidated damages of $2000.00 for each
such infraction. Imposition of liquidated damages shall be taken at the sole
discretion of the DOHMH except that DOHMH shall not impose liquidated damages
for any infraction of the Contractor where SDOH has imposed a monetary sanction.


 
APPENDIX N
October 1,2007
N-17

 
 

--------------------------------------------------------------------------------

 

N.7
 
Member Services and Member Retention


 
1)           Member Services
 
a) Member services staff designated by the Contractor shall attend DOHMH
sponsored training on contract requirements related to member service functions.


2)           Member Retention
 
a) The Contractor shall submit an Enrollee retention plan to DOHMH and HRA
annually, by December 1, which shall include a description of the Contractor's
member retention strategy, including the following:


1) annual member retention target;
 
2) a description of activities undertaken by the Contractor for the purpose of
improving retention;
 
3) utilization of files from HRA regarding pending recertification of Enrollees
or other satisfactory methods to identify Enrollees who are due for
recertification;
 
4) efforts to encourage completion of recertification packets by such Enrollees.
 
b) The Contractor shall report quarterly to HRA and DOHMH on outreach and
retention results in a format mutually agreed upon by the DOHMH and the
Contractor.


 
APPENDIX N
October 1,2007
N-18

 
 

--------------------------------------------------------------------------------

 

N.8
 
 
Guidelines For Processing Of Enrollments and Disenrollments
in New York City


 
1. Notwithstanding any contrary provisions in Appendix H, in New York City,
Enrollment error reports are generated by the Enrollment Broker to the
Contractor generally within 24-48 hours of Contractor Enrollment submissions and
the Contractor is able to resubmit corrections via the Enrollment Broker before
Roster pulldown. Changes in Enrollee eligibility or Enrollment status that occur
prior to production of the monthly Roster are reported by the State to the
Contractor with their rosters. Changes in Enrollee eligibility status that occur
subsequent to production of the monthly Roster shall be reported by the
Enrollment Broker by means of the electronic bulletin board. Reports of
Disenrollments processed by the Enrollment Broker shall be reported to the
Contractor as they occur by means of the electronic bulletin board. Reports of
Disenrollments processed by HRA shall be reported to the Contractor manually as
they occur or through the HPN. In the event that the electronic bulletin board
notification process is not available for any reason, the Contractor shall use
EMEDNY to verify loss of eligibility.


 
2. Paragraph 6(a)(iv) of Appendix H of this Agreement (LDSS responsibilities) is
not applicable in New York City. In the event that an Enrollee loses Medicaid
eligibility, the PCP Enrollment is left on the system and removed thereafter by
SDOH if no eligibility reinstatement occurs.


 
3. Paragraph 3(d)(ii) of Appendix H of this Agreement is not applicable in New
York City. The Contractor shall not send verification of the infant's
demographic data to the HRA unless thirty days has expired since the date of
birth and the Contractor has not received confirmation via the HPN of a
successful Enrollment through the automated Enrollment system. When the thirty
days has expired the Contractor shall, within 10 days, send verification of the
infant's demographic data to the HRA including: the mother's name and CIN; and
the newborn's name, CIN, sex and date of birth. Upon receipt of the data, if the
Enrollment does not appear on the system, HRA will process the retroactive
Enrollment.


 
4. In New York City, Enrollees may initiate a request for an expedited
DisenroUment to the HRA. The HRA will expedite the DisenroUment process in those
cases where: an Enrollee's request for DisenroUment involves an urgent medical
need; the Enrollee is a homeless individual residing in the shelter system in
New York City; the Enrollee has HIV, ESRD, or a SPMI/SED condition; the request
involves a complaint of non-consenusal Enrollment; or the Enrollee is certified
blind or disabled and meets an exemption criteria.   If approved, the HRA will
manually process the DisenroUment.


 
5. Notwithstanding paragraph (6)(a)(ix) of Appendix H of this Agreement, in New
York City, further notification by HRA is not required prior to retroactive
DisenroUment in the following instances:


 
APPENDIX N
October 1,2007
N-19

 
 

--------------------------------------------------------------------------------

 

(a) death or incarceration of an Enrollee;
(b) an Enrollee has duplicate CINs and is enrolled in an MCO's MMC or FHPlus
product under more than one of the CINS; or
(c) where there has been communication between the Contractor and HRA or the
Enrollment Broker regarding the date of disenrollment.


 
Consistent with paragraph 6 (a) (ix) of Appendix H of this Agreement, the LDSS
remains responsible for sending a notice to the Contractor at the time of
Disenrollment of the Contractor's responsibility to submit to the SDOH's Fiscal
Agent voided premium claims for any full months of retroactive Disenrollment
where the Contractor was not at risk for the provision of Benefit Package
Services.   Such notice shall be completed by the LDSS to include: the
Disenrollment Effective Date, the reason for the retroactive Disenrollment, and
the months for which premiums must be repayed. The Contractor has 10 days to
notify the LDSS should it refute the Disenrollment Effective Date, based on a
belief that the Contractor was at risk for the provision of Benefit Package
Services for any month for which recoupment of premium has been requested.
However failure by the LDSS to so notify the Contractor does not affect the
right of SDOH to recover premium payment as authorized by Section 3.6 of this
Agreement.


 
APPENDIX N
October 1,2007
N-20

 
 

--------------------------------------------------------------------------------

 

N.9
 
 
New York City Transportation Policy Guidelines


 
1. The Medicaid Managed Care Program contractual Benefit Package in New York
City includes transportation to all medical care and services that are covered
under the Medicaid program, regardless of whether the specific medical service
is included in the Benefit Package or paid for on a fee-for-service basis,
except for transportation costs to Methadone Maintenance Treatment Programs. The
transportation obligation includes the cost of meals and lodging incurred when
going to and returning from a provider of medical care and services when
distance and travel time require these costs.


 
2. Generally, the Contractor may provide transportation by giving or reimbursing
the Enrollee subway/bus tokens for the round trip for their medical care and
services, if public transportation is available for such care and services.
The.Contractor is not required to provide transportation if the distance to the
medical appointment is so short that the Enrollee would customarily walk to
perform other routine errands. The Contractor may adopt policies requiring a
minimum distance between an Enrollee's residence and the medical appointment,
which may not be greater than ten blocks; however, the policy must provide
transportation for Enrollees living a lesser distance upon a showing of special
circumstances such as a physical disability on a case-by-case basis.


 
3. If the Enrollee has disabilities or medical conditions which prevent him or
her from utilizing public transportation, the MCO must provide accessible
transportation which is appropriate to the disability or condition such as
livery, ambulette, or taxi. The MCO may require pre-authorization of non-public
transportation except for emergency transportation.


 
a)  The MCO shall provide livery transportation under the following
circumstances, unless the Enrollee requires transportation by ambulette or
ambulance:


 
i)   The Enrollee is able to travel independently but due to a debilitating
physical or mental condition, cannot use the mass transit system.
ii) The Enrollee is traveling to and from a location that is inaccessible by
mass transit.
iii) The Enrollee cannot access the mass transit system due to temporary severe
weather, which prohibits use of the normal mode of transportation.
 
b)   The MCO shall provide ambulette transportation under the following
circumstances, unless the Enrollee requires transportation by ambulance:

 
i)   The Enrollee requires personal assistance from the driver in
entering/exiting the Enrollee's residence, the ambulette and the medical
facility.


 
APPENDIX N
October 1,2007
N-21

 
 

--------------------------------------------------------------------------------

 

ii) The Enrollee is wheelchair-bound (non-collapsible or requires a specially
configured vehicle).


 iii) The Enrollee has a mental impairment and requires the personal assistance
of the ambulette driver.


iv) The Enrollee has a severe, debilitating weakness or is mentally disoriented
as a result of medical treatment and requires the personal assistance of the
ambulette driver.


v)  The Enrollee has a disabling physical condition that requires the use of a
walker, cane, crutch or brace and is unable to use livery service or mass
transportation.

 
c)  The MCO shall provide non-emergency ambulance transportation when the
Enrollee must be transported on a stretcher and/or requires the administration
of life support equipment by trained medical personnel. The use of non-emergency
ambulance is indicated when the Enrollee's condition would prohibit any other
form of transport.

 
4. Emergency transportation may only be provided by accessing 911 emergency
ambulances. Urgent care transportation may be provided by any mode of
transportation so long as such mode is appropriate for the medical condition or
disability experienced by the Enrollee.

 
5. If an attendant is Medically Necessary to accompany the Enrollee to the
medical appointment, the Contractor is responsible for the transportation of the
attendant. A medically required attendant (authorized by the attending
physician) may include a family member, friend, legal guardian or home health
worker. When a child travels to medical care and services, and an attendant is
required, the parent or guardian of the child may act as an attendant. In these
situations, the costs of the transportation, lodging and meals of the parent or
guardian may be reimbursable, and authorization of the attending physician is
not required.


 
APPENDIX N
October 1,2007
N-22
 


 
 

--------------------------------------------------------------------------------

 

Schedule 1 of Appendix N
DOHMH Public Health Services Fee Schedule


 
SERVICE
FEE
TB CLINIC
$125.00
IMMUNIZATION
 
Children under 19 years
17.85
Adults 19 years and older
CDC acquisition
cost per dose +
$2.00
administration
fee
HIV COUNSELING AND TESTING VISIT
$ 96.47
HTV COUNSELING AND NO TESTING
$90.12
HIV POST TEST COUNSELING
 
Visit Positive Result
$90.12
LAB TESTS
HIV-l/HIV-2 (Single Assay),
$15.17
HIV Antibody, Confirmatory (Western Blot)
GC/Chlamydia Combo (GCT) Test
 
$ 26.75
 
Chlamydia Trachomatis, Amplified Probe Technique
 
$21.43
 
Neisseria Gonorrhoeae, Amplified Probe Technique
$21.43
 
Culture Bacterial (GC Cultures)
$8.15
DENTAL SERVICES
$ 108.00



 
APPENDIX N
October 1,2007
N-23

 
 

--------------------------------------------------------------------------------

 
